Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 3, 2022

                                     No. 04-22-00368-CV

                                   IN RE L.A.S., A CHILD


                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019EM500341
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due on October 13, 2022. However, appellant has filed
an unopposed motion requesting an extension of time to file the appellant’s brief. The motion is
GRANTED. The appellant’s brief is due on or before November 28, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court